—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that Supreme Court erred in permitting the prosecutor to exercise a peremptory challenge to exclude the only prospective black juror (see, Batson v Kentucky, 476 US 79). The prosécutor provided a race-neutral reason for excluding the juror, and defendant failed to allege that the reason was pretextual (see, People v Smith, 278 AD2d 837). In any event, the prosecutor’s reason was “related to the factual circumstances of the case and the qualifications of the juror to serve on that case” and was not pretextual (People v Dalhouse, 240 AD2d 420, 421, lv denied 91 NY2d 871). The sentence is not unduly harsh or severe. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Reckless Endangerment, 1st Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Lawton, JJ.